IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TARRON ADAMS,                           §
                                          §
        Defendant Below–                  §   No. 67, 2019
        Appellant,                        §
                                          §
        v.                                §   Court Below–Superior Court
                                          §   of the State of Delaware
  STATE OF DELAWARE,                      §
                                          §   Cr. ID 1709014557 (K)
        Plaintiff Below–                  §
        Appellee.                         §
                                          §

                           Submitted: July 3, 2019
                            Decided: September 13, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      Upon consideration of the brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and

the Superior Court record, it appears to the Court that:

      (1)    The appellant, Tarron Adams, was indicted for possession of a

firearm during the commission of a felony (“PFDCF”), drug dealing

(cocaine), drug dealing (Alprazolam), two counts of possession of a firearm

by a person prohibited (“PFBPP”), receiving a stolen firearm, second degree

conspiracy, and possession of drug paraphernalia. Prior to trial, the State nolle

prosequied one count of PFBPP and the one count of second degree
conspiracy. The parties stipulated to the fact that Adams was a person

prohibited from possessing a firearm at the time of his arrest. Following a

three-day jury trial, the Superior Court declared a mistrial at the defense’s

request after the court learned several jurors had failed to follow the court’s

instructions during jury deliberations.

      (2)    On September 5, 2018, a different jury found Adams guilty of

PFBPP, two lesser-included offenses of possession of a controlled substance,

receiving a stolen firearm, and possession of drug paraphernalia. The jury

found Adams not guilty of PFDCF. The Superior Court sentenced Adams to

ten years of Level V incarceration followed by decreasing levels of

supervision. This is Adams’ direct appeal.

      (3)    On September 20, 2017, the State applied for a search warrant of

Adams’ home. The affidavit of probable cause the State submitted in support

of the application alleged that a confidential informant had made two

controlled buys of crack cocaine from Adams at his residence. The State

executed the warrant on September 22, 2017. The evidence presented at trial

fairly reflects that the search led to the discovery of 1.4 grams of crack

cocaine, 14 Alprazolam pills, digital scales, approximately four hundred

dollars in cash, and a handgun in the master bedroom of Adams’ residence.




                                          2
      (4)    Detective Talansky Jean testified he took possession of the drugs,

scales, and cash that were located on the top of the dresser in the master

bedroom and packaged the drugs for further chemical testing. That testing

revealed the drugs consisted of approximately 1.4 grams of cocaine and 14

Alprazolam pills. The cocaine and Alprazolam pills were found in separate

plastic bags. Neither drug was individually packaged for sale. Detective Jean

admitted the State did not process the two plastic bags for fingerprints.

      (5)    Detective Brock Dean testified he and another officer located a

handgun and a magazine in a shoebox in the closet of the master bedroom.

Detective Dean also testified the officers found another magazine in a laundry

basket in the master bedroom. Although the handgun and the magazines were

processed for fingerprints and DNA, Detective Dean could not recall whether

the results implicated Adams.

      (6)    Detective Jordan Rollins testified he interviewed Adams after

Adams waived his Miranda rights and a video recording of the interview was

published to the jury. In his statement to Detective Rollins, Adams admitted

to selling beer and cigarettes for extra money. He also admitted the cocaine

found in the master bedroom was his and that he had been using cocaine

recreationally since 1993. After initially claiming his wife had acquired the

handgun, Adams confessed he had received the handgun from a man named



                                       3
Tommy Lightfoot who lived in Richmond, Virginia.             Detective Rollins

testified that he had been able to confirm the handgun had been reported

stolen.

      (7)    The defense argued that while Adams may have possessed the

drugs located at his residence, he was not a drug dealer. Further, trial counsel

argued Adams never possessed the handgun that was found in the bedroom he

shared with his wife. The defense asserted there was little, if any, evidence to

suggest Adams was dealing drugs or possessed the handgun while dealing

drugs. The defense pointed to the lack of physical evidence tying Adams to

the drugs and handgun and argued that Adams’ mere proximity to the handgun

was not enough to convict him of the charges related to the handgun. The

defense also argued that Adams claimed responsibility for acquiring the

handgun in an effort to protect his wife from prosecution.

      (8)    On appeal, Adams’ counsel filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Adams’ counsel asserts that,

based upon a conscientious review of the record, there are no arguably

appealable issues. Counsel informed Adams of the provisions of Rule 26(c)

and provided him with a copy of the motion to withdraw and the

accompanying brief. Counsel also informed Adams of his right to supplement

counsel’s presentation.    Adams responded with points for the Court’s



                                       4
consideration, which counsel included with the Rule 26(c) brief. The State

has responded to the Rule 26(c) brief and argues that the Superior Court’s

judgment should be affirmed.

         (9)     When reviewing a motion to withdraw and an accompanying

brief under Rule 26(c), this Court must be satisfied that the appellant’s counsel

has made a conscientious examination of the record and the law for arguable

claims.1 This Court must also conduct its own review of the record and

determine “whether the appeal is indeed so frivolous that it may be decided

without an adversary presentation.”2

         (10) Adams argues on appeal: (i) trial counsel should have challenged

the validity of the search warrant; (ii) Adams was denied his right to

confrontation by the State’s failure to produce its confidential informant at

Adams’ trial; (iii) trial counsel should have called Adams’ co-defendant as a

witness because she would have testified that the handgun belonged to her;

(iv) the State had failed to establish the chain of custody for the handgun; and

(v) Adams’ retrial violated the Double Jeopardy clauses of the United States

and Delaware constitutions.




1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
    Penson, 488 U.S. at 82.


                                         5
          (11) Several of Adams’ arguments raise claims of ineffective

assistance of counsel. In general, the Court does not consider claims of

ineffective assistance of counsel on direct appeal and it will not do so here.3

Because Adams did not raise his other claims at trial, we review only for plain

error. A finding of plain error demands that “the error complained of must be

so clearly prejudicial to substantial rights to jeopardize the fairness and

integrity of the trial process.”4 “[T]he doctrine of plain error is limited to

material defects which are apparent on the face of the record; which are basic,

serious and fundamental in their character, and which clearly deprive an

accused of a substantial right, or which clearly show manifest injustice.”5 For

the reasons discussed below, we conclude that Adams’ claims are without

merit. We therefore affirm the Superior Court’s judgment.

          (12) Adams argues that his Sixth Amendment right to confront his

accusers was violated when the State failed to produce at trial the confidential

informant who allegedly purchased cocaine from Adams. But the search

warrant and the allegations contained in the supporting affidavit of probable



3
  Desmond v. State, 654 A.2d 821, 829 (Del. 1994). See also Woods v. State, 2019 WL
643862, at *3 (Del. Feb. 14, 2019) (“Typically an ineffective counsel claim is pursued
through a motion for postconviction relief under Superior Court Criminal Rule 61 and is
adjudicated on the basis of the record developed during the postconviction proceeding.”).
4
    Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
5
    Id.


                                             6
cause were not at issue at trial. In any event, Adams was not entitled to know

the identity of the confidential informant, much less compel his presence,

unless he could show the informant could have been able to provide testimony

that would materially aid his defense.6 Adams does not, and cannot, show

that the disclosure of the confidential informant’s identity would have aided

in his defense when that confidential informant’s testimony would have,

instead, bolstered the State’s case on Adams’ drug dealing charges. The

Superior Court did not commit plain error by failing to require the State to

produce the confidential informant at trial.

         (13) Adams also argues the handgun should not have been admitted

into evidence because the State failed to establish a continuing chain of

custody. Delaware Rule of Evidence 901(a) states that, “The requirement of

authentication or identification is satisfied by evidence sufficient to support a

finding that the matter in question is what its proponent claims.” 7 The State

may authenticate evidence either by having a witness identify the item as that




6
  D.R.E. 509(c)(2); Riley v. State, 249 A.2d 863, 866 (Del. 1969) (“Public policy requires
that an informer’s identity be protected unless the defendant shows that its disclosure would
materially aid his defense.”).
7
    D.R.E. 901(a).


                                             7
which was actually involved in the crime or by establishing a chain of custody

for the item to ensure the identity and integrity of the evidence.8

          (14) Here, Detective Dean testified he was present in the room when

another officer found the handgun in a shoebox located in the closet.

Detective Dean testified he personally saw the handgun and two magazines—

one found in the handgun and one located in a nearby laundry basket—at the

scene. At trial, Detective Dean positively identified the shoebox, the handgun

and the magazines as the ones that had been recovered from the scene. Under

these circumstances, we find no plain error in the Superior Court’s admission

of the gun into evidence at trial.

          (15) Finally, Adams argues the Superior Court should have dismissed

his indictment based on violations of the Double Jeopardy clauses of the

Delaware and United States Constitutions. We disagree. Generally, where a

trial is not completed and a mistrial has been declared, the Double Jeopardy

clause precludes a retrial of the defendant, unless the defendant consented to

the mistrial or the mistrial was compelled by manifest necessity. 9 Here, the

defense moved for a mistrial after learning that certain jurors were overheard

discussing the case in public, in breach of the court’s admonitions to the jury.


8
    Guinn v. State, 841 A.2d 1239, 1241 (Del. 2004).
9
    Sullins v. State, 930 A.2d 911, 915-16 (Del. 2007).


                                              8
In light of these facts, the Superior Court did not commit plain error in failing

to dismiss Adams’ indictment.

      (16) This Court has reviewed the record carefully and has concluded

that Adams’ appeal is wholly without merit and devoid of any arguably

appealable issue. We are also satisfied that Adams’ counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Adams could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice




                                       9